Citation Nr: 1454879	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than March 31, 2008, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Esq.


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The earliest claim for increased rating or TDIU consists of a VA outpatient treatment record dated July 14, 2005.

2.  On September 27, 2005, the Veteran was service-connected for PTSD.

3. The Veteran is unemployable due to a combination of the impact of his diabetes mellitus and his psychiatric condition which prevent him from engaging in gainful employment for which he otherwise would have been qualified.


CONCLUSION OF LAW

The criteria for TDIU were met on September 27, 2005.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Initially, the Board notes that the provisions of the VCAA do not apply to claims for educational benefits under Chapter 35.  See e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a);
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal with regard to the effective date issues arises from disagreement with the rating following the grant of an increase rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudicial lack of notice in this case. 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private medical records.  Additionally, the Veteran was provided an adequate VA examination in December 2008 for his service-connected disabilities. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

The Veteran contends that he is entitled to an effective date earlier than March 31, 2008, for the assignment of a TDIU because, he argues, he has been unemployable since September 2005.  

A TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.

The effective date for claims for increased compensation such as TDIUs "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2014).  The law provides an exception to this general rule governing claims for increased ratings.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  To the extent that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board must consider evidence of unemployability as far back as the date of the underlying initial claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2013).

A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157 (2014).

In a March 2002 rating decision, the RO granted service connection for diabetes mellitus, type II, with an evaluation of 20 percent, effective February 28, 2002.  In a June 2004 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities, with separate 10 percent evaluations, effective April 27, 2004.  This gave the Veteran a combined rating of 40 percent, as of April 27, 2004.  In a September 2008 rating decision, the RO granted service connection for post-traumatic stress disorder (PTSD), with a 50 percent evaluation, effective September 27, 2005.  The RO also granted service connection for erectile dysfunction, with a noncompensable evaluation, effective September 27, 2005.  This gave the Veteran a combined rating of 70 percent from September 27, 2005.  In the February 2009 rating decision on appeal, the RO granted entitlement to a TDIU, effective March 31 2008.

VA outpatient treatment records show that on July 14, 2005, the Veteran reported that he had been having difficulty finding work since being diagnosed with diabetes three years earlier, and that since that time, he had experienced psychiatric symptoms, such as depression, social withdrawal, crying spells, hopelessness, strained personal relationships, poor sleep, irritability, verbal aggression, and uncontrolled anger in the form of road rage.  A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2014).  The record reflects that the Veteran filed a formal claim for TDIU on March 31, 2008, however, the July 14, 2005, private treatment record serves as an informal claim under 38 C.F.R. § 3.157(b)(2).  

Although the Board acknowledges that the Veteran filed an informal claim for TDIU in July 14, 2005, that the Veteran has reported that he became too disabled to work in 2000, and that he actually last worked in 2003 when he was fired from his job at a mortgage company for failure to get along with co-workers and superiors; these dates cannot serve as the effective date for his award of TDIU.  The Board finds that his inability to work is related to his psychiatric condition as well as his diabetes mellitus and prior to September 27, 2005, the Veteran was only service-connected for diabetes mellitus, type II and peripheral neuropathy of the lower extremities. Thus, any difficulties with employment prior to September 27, 2005, would have involved both service-connected disabilities, diabetes mellitus and peripheral neuropathy, and his then non-service-connected psychiatric condition, and thus, would not meet the criteria for an award of TDIU, which requires that unemployability be based solely on service-connected disabilities. 38 C.F.R. § 4.16 (2014).  Accordingly, entitlement to TDIU could not arise or be factually found until September 27, 2005, when he was awarded service connection for PTSD. 

The Board also recognizes that the Veteran did not receive Social Security Administration (SSA) disability benefits until October 30, 2008.  However, there is no evidence of record that specifically contradicts the Veteran's assertion that he was unemployable prior to this date, and the basis of the effective date for the SSA disability award is not of record. Furthermore, the Board is not bound by SSA findings.  Anderson v. Brown, 5 Vet.App. 347, 353 (1993) (quoting Collier v. Derwinski, 1 Vet.App. 413, 417 (1991) (SSA findings are not binding on the Board).

Additionally, the Board notes that during a November 2005 VA psychiatric examination, the examiner concluded that the Veteran, who had reported working his last full-time job approximately two years earlier (2003), was only able to work a little, part-time, due to his PTSD, earning a couple thousand dollars a year at best, which does not constitute gainful employment.  The examiner also noted that some of the Veteran's other health problems, including his service-connected diabetes, also affected his ability to work and function.  Based on this evidence, the Board finds that during the relevant time period, the Veteran was unemployable due to a combination of his psychiatric condition and his diabetes mellitus.  Accordingly, the earliest effective date that can be assigned is September 27, 2005, the date that the Veteran was awarded service connection for PTSD, rendering it a service-connected condition that could be factored into his employability picture for TDIU purposes. 

Notwithstanding the evidence against the claim, resolving all reasonable doubt in the Veteran's favor, the Board finds that he was indeed unemployable due to his service-connected disabilities, including PTSD and diabetes mellitus, type II, since September 27, 2005, the effective date for the grant of service connection for PTSD.


ORDER

An effective date of September 27, 2005, for entitlement to TDIU is granted. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


